Citation Nr: 1644974	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  07-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the left sciatic nerve prior to January 15, 2008. 

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve prior to January 15, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural nerve (femoral) nerve prior to January 15, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve prior to January 15, 2008.

5.  Entitlement to a higher initial rating for sleep disturbance due to peripheral neuropathy of the lower extremities.

6.  Entitlement to an initial compensable evaluation for left shoulder adhesive capsulitis.

7.  Entitlement to an initial compensable evaluation for right shoulder adhesive capsulitis.

8.  Entitlement to an effective date prior to December 2, 2005 for the grants of service connection for bilateral peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2006 rating decision of the VA Regional Office (RO) in Chicago, Illinois that granted service connection for peripheral neuropathy of the right and left lower extremities, effective December 2, 2005.

The Veteran was afforded a personal hearing at the RO in April 2007 and a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  The transcripts are of record.

By decision in October 2011, the Board assigned initial 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities from December 2, 2005 to January 15, 2008.  The issues of entitlement to initial compensable evaluations for adhesive capsulitis of the right and shoulders and entitlement to effective dates earlier than December 2, 2005 for the grants of service connection for peripheral neuropathy of the right and left lower extremities were remanded for further development.  

The Veteran appealed the Board's October 2011 determinations to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court set aside the Board's denial of the claims and remanded these matters for further development. 

In August 2013, the Board remanded the issues of entitlement to higher initial ratings for bilateral peripheral neuropathy of the lower extremities for further development.

In February 2014, the Board once again denied entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities with sciatic nerve involvement prior to January 15, 2008.  The Board granted separate 10 percent evaluations for peripheral neuropathy of the right and left lower extremity manifested by neuralgia of the left anterior crural nerve effective December 2, 2005 to January 15, 2008.  That decision also granted a separate 30 percent evaluation for sleep disturbance due to bilateral lower extremity neuropathy from April 25, 2007 to January 15, 2008.  The February 2014 Board decision remanded the issues of entitlement to initial compensable evaluations for adhesive capsulitis of the right and left shoulders, and entitlement to an effective date earlier than December 2, 2005 for the grants of service connection for peripheral neuropathy of the left and right lower extremities.  

The Veteran appealed the above determinations to the Court.  In a May 2015 Order, the Court granted a Joint Motion for Partial Remand that vacated the Board's decisions that denied initial ratings in excess of 10 percent for right and left peripheral neuropathy of the left lower extremity involving the sciatic nerve prior to January 15, 2008, initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremity manifested by neuralgia of the left anterior crural nerve prior to January 15, 2008, and entitlement to an initial rating in excess of 30 percent for sleep disturbance due to peripheral neuropathy of the lower extremities prior to January 15, 2008.  The Board's decision granting separate 10 percent ratings for peripheral neuropathy of the right and left lower extremity manifested by neuralgia of the left anterior crural nerve from December 2, 2005 to January 15, 2008 and a 30 percent evaluation for sleep disturbance due to peripheral neuropathy of the lower extremities from April 25, 2007 to January 15, 2008 were not disturbed.  The Joint Motion for Partial Remand also found that issue of entitlement to a separate rating for sleep impairment prior to April 25, 2007 was also for consideration before the Board.

The case was remanded for further development in October 2015.

Following review of the record, with the exception of the entitlement to effective dates prior to December 2, 2005 for the grants of service connection for bilateral peripheral neuropathy of the right and left lower extremities, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2006 rating decision that granted service connection for peripheral neuropathy of the right and left lower extremities is final. 

2.  A claim for an earlier effective date for service connection of peripheral neuropathy of the right and left lower extremities was received in August 2009.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than December 2, 2005 for the award of service connection for peripheral neuropathy of the right and left lower extremities is dismissed as a matter of law. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); §§ 38 C.F.R. 3.159, 3.400 (2016); Rudd v. Nicholson, 20 Vet.App. 296 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); 38 U.S.C.A. § 5103A (a)(2). 

In this instance, the claims of entitlement to earlier effective dates for service connection of peripheral neuropathy of the right and left lower extremities are dismissed as a matter of law.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004); see also Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Pertinent Regulation

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file which includes service records, VA and private medical records, his written statements and testimony presented on personal hearings.  The Board has an obligation to provide adequate reasons and bases supporting this decision but there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000). 

The record reflects that a July 2006 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities effective from the date of a claim received on December 2, 2005.  The appellant was notified of the decision and the effective dates of the awards in correspondence dated that same month.  He did not appeal the assigned December 2, 2005 effective date of the award of service connection for peripheral neuropathy of the right and left lower extremities within one year of being notified of the July 2006 rating decision.  As such, the July 2006 rating decision is final and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 3.105(a), 20.200 (2016). 

In August 2009, the Veteran raised the issue of entitlement to an earlier effective date for service connection for bilateral lower peripheral neuropathy.  He stated that service connection should have been granted when a VA examination in August 2005 diagnosed neuropathy secondary to his service-connected type II diabetes mellitus.  The Board points out, however, that the United States Court of Appeals for Veterans Claims (Court) has found that once a rating determination which establishes an effective date becomes final, the only way it may be revised is if it contains clear and unmistakable error.  The Court has held that any other result would vitiate the rule of finality, finding that there are no "freestanding" claims for an earlier effective date. See Rudd v. Nicholson, 20 Vet.App. 296-300 (2006). 

Therefore, in light of the finality of the July 2006 rating decision and in the absence of a claim that it was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date earlier than December 2, 2005 at this time.  In Rudd, the Court held that the proper disposition of a freestanding claim for an earlier effective date claim is dismissal. Id.  In this instance, the Veteran's appeal does not present a legal basis for which relief may be granted.  As such, the claim must be dismissed as a matter of law. Rudd; VAOPGCPREC 5-2004 (June 23, 2004); see also Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

The appeal of entitlement to effective dates earlier than December 2, 2005 for the awards of service connection for peripheral neuropathy of the left and right lower extremities is dismissed as a matter of law.


REMAND

The Board is of the opinion that in order to afford the Veteran every consideration of due process, further development of the record is required prior to disposition of the remaining issues on appeal 

The Board observes that in the May 2015 Joint Motion for Partial Remand, the parties strongly agreed that reasonable efforts had not been made to obtain private treatment records from Dr. Brian Cady, who treated the Veteran during the period in question on appeal.  It was noted that although there had been correspondence from the physician's office and multiple references to medical treatment by him, the VA examiner in October 2013 pointed out that there no outside records had been made available pertaining to neuropathy or diabetes treatment, particularly covering the relevant time frame prior to and during the onset of symptoms of lower extremity peripheral neuropathy.  The examiner stated that such records should have been made available for a thorough review of all the factors and information related to this case.  The Parties agreed that a remand was warranted to secure such information by providing the appellant the opportunity to submit authorization to release Dr. Cady's clinical records.

The case was remanded in October 2015 for additional records specifically indicating that records from Dr. Cady between 2005 and 2008 were sought.  In a November 2015 letter, the RO requested that the Veteran return VA Form 21-4142 specifying that authorization to release from Dr. Cady was requested.  The Board observes, however, that although the appellant did submit authorization to secure records from two other providers, no medical release document was received for Dr. Cady.  
The Board reiterates that in May 2015, the Parties to this case strongly indicated that Dr. Cady's records were central to a full and fair review of the claims prior to disposition of the issues on appeal.  It was explained that this was important because the record indicates that Dr. Cady treated the Veteran for diabetes and any related complications of the lower extremities during the time period at issue on appeal.  The fact that the appellant has not submitted the requested authorization to release that physician's clinical records frustrates VA's duty-to-assist him in the development of the claims.  The appellant is reminded that the duty to assist is not a one-way street.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Veteran should be contacted once again to submit the required information.

Additionally, review of the record also indicates that the Veteran continues to receive VA outpatient treatment.  The most records date through October 2015.  The Board is thus put on notice as the existence of additional VA evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, VA outpatient records dating from November 2015 should be requested and associated with the electronic file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization specifying the complete name and address for Dr. Cady to request records between 2005 and 2008.  After securing the necessary releases, the RO must retrieve this information and associate it with Virtual VA/VBMS.  All attempts to obtain records should be documented in the claims file.

2.  Request VA outpatient records dating from November 2015 through the present and associate them with the electronic record.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


